Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The IDS’s filed 9/27/17 and 12/19/18 have been considered in full.


Drawings
The Drawings are acceptable as formal.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the toroidal transmission of claims 1 and 9, specifically:
Claim 1 requires wherein the trunnion and the beam include an oil passage which flows oil used for forming an oil film on the peripheral surface of the power roller, and the oil passage includes a first oil passage formed inside the trunnion, and a second oil passage formed inside the beam and connected to an opening of the first oil passage which is formed in one of the pair of side walls, and wherein the second oil passage includes an oil passage extending from the opening in a lengthwise direction of the beam in such a manner that the oil passage is located outward of the power roller in a radial direction of the tilt motion shaft.
Claim 9 requires wherein the trunnion and the beam include an oil passage which flows oil used for forming an oil film on the peripheral surface of the power roller, and the oil passage includes a first 
JP 2002/106667 shows a toroidal type continuously variable transmission, but fails to show the oil passages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658